Mr. Justice Steeeett
delivered the opinion of the court
The negligence of defendant below, on which the action is grounded, Avas so clearly and conclusively established that the right of plaintiffs to recover Avas conceded ; and the only question Avas as to the amount for which a verdict should be rendered.
It was contended that the damages to be recovered by the widow and children of one whose death has been caused by unlawful violence or negligence is limited by the Act of 1868 to $5,000, and in no event can the verdict 'exceed that sum. The learned judge refused to so charge, and instructed the jury that the proper measure of damages in this case, is the pecuniary loss suffered by the plaintiffs, “ without any solatium for distress of 'mind, and that loss is what the deceased would have probably 'earned by his intellectual or bodily labor in his business or profession during the residue of his lifetime, and which would have gone for the benefit of his wife and children, taking into consideration his age, ability and disposition to labor, and his habits of living and expenditure;” and, that the Act of 1868, in so Tar as .it limits the amount to be recovered incases like, the present, Avas avoided by the 21st section, art. 3 of the Constitution, which ordains as follows, viz : “No Act of the gen*429eral assembly shall limit.the amount to be recovered for injuries resulting in death, or for injuries to persons or property ; and, in ease of death from such injuries, the right of action shall survive, and the general assembly shall prescribe for whose benefit such actions shall be prosecuted. No Act shall prescribe any limitations of time within ■ which suits may be brought against corporations, for injuries to persons or property, or for other causes different from those fixed by general laws regulating actions against natural persons, and such Acts now existing are avoided.”
The statutory right of action in cases of death occasioned by unlawful violence or negligence was given by the Act of April 15th 1851, Pnrd. 1093. The persons entitled to recover damages are designated by the Act of April 26th 1855, which also limits the time, within which suit may be brought, to one year from the death. The amount of damages to be recovered “ against common carriers or corporations, owing, operating or using a railroad, as a public highway, whereon steam or other motive power is nsed,” is limited by the second section of the Act of April 4th 1868 (P. L. 58), in cases of personal injury to $8,000, and in cases of death resulting therefrom to $5,000. The third section of this Act authorizes-such carriers or corporations to indemnify themselves by insuring the lives and persons of their passengers, etc. The fourth section, after repealing all Acts or parts of Acts inconsistent therewith, declares that “ any provisions in the Acts incorporating such common carriers or corporations, inconsistent therewith, shall be repealed upon the acceptance of this Act by such carriers or corporations; and upon the acceptance of the provisions hereof the same shall become a part of its Act of incorporation.”
It is claimed that the judgment of the court below may be sustained on two distinct grounds : 1st. That the Act of 1868, limiting the amount of damage, is applicable only to such carriers and corporations as have accepted its- provisions, as provided for in the fourth section: and inasmuch as plaintiff in error has never- accepted the provisions of the Act it cannot claim the benefit of the statutory limitation contained in the second section thereof. 2nd. That, whether this be so or not, the Act itself, in so far at least as it limits the amount of damages to be recovered, is avoided by the constitutional provision above quoted.
As to the first proposition, we cannot agree with the learned counsel for defendants in error. The second section of the Act is a general law applicable to non-accepting as well as accepting carriers or corporations of the class therein mentioned, and the only effect of refusal to accept the provisions of the Act Is to deprive them of the means of indemnity provided in the third *430section, as well as tlie benefits resulting from the modification of their charters provided for in the fourth section.
As to.the second. proposition, we are of opinion that it is correct. The purpose of the twenty' first section of the third Article of the Constitution was to nullify, as far as possible, then existing legislation limiting the amount to be recovered for injuries resulting in death, or for injuries to persons or property, as well as that limiting the time within which suits could be .brought.against corporations for injuries to persons or property or for other causes, so far at least as said limitation of time differed from that fixed by general laws regulating actions against natural persons.; and, at the same time, prevent all such legislation in the future. The phraseology of the section as well as the discussion that took place during the course of its adoption clearly indicates that such was the intention of the framers of the Constitution. It commences by declaring, “Ro Act of the general assembly shall limit the amount,” &e. The language thus employed cannot be fairly restricted to future legislation alone. It is quite as applicable to then existing as it is to prospective legislation. If its authors had intended that it should apply only to the latter they would have used some such expression as we find in the 1st, 6th, 7th, 8th, lltli and 20th sections of the same article, viz: “ Ro law shall be passed except by bill,” &c ; “Ro law shall be revived,” &c. “The general assembly shall not pass any local or special law,” &c. “Ror shall the general assembly indirectly enact,” &c. “Ror shall any law be passed granting powers or privileges,” &c. “Ro local or special bill shall be passed giving any extra compensation,” &c. “ The general assembly shall not delegate to any special commission,” &c. These expressions manifestly have reference solely to future legislation, while the language of the 21st section is applicable to then existing as well as prospective legislation. It is equivalent to saying : Ro Act of the general assembly now in force or hereafter to be passed shall limit, &c. If this. be so, it follows that the second section of the Act 'of 1868 is inconsistent with the Constitution, and therefore not within the protection of the second section of the schedule. Moreover, in endeavoring to determine the full scope and meaning of the section, it should be considered, as a whole in the light of the evil intended to be remedied by its adoption. It is very evident , that the evil at which it was aimed was the obnoxious statutory limitation as to the amount of damages to be recovered, and the time within which suit for the recovery thereof had to be brought, in the class of cases therein mentioned; and it is equally clear that the purpose' was to apply the constitutional remedy forthwith, and thus avoid the risk of possible tardy legislation on the subject. The closing words of the sec*431tion, “ and such Acts now existing, are avoided,” were doubtless intended to refer to the Act limiting the amount as well as that limiting the time within which suit might he brought for the recovery of damages.
The case of Pennsylvania Railroad Co. v. Langdon, 11 Nor. 34, cited and relied on by plaintiff in error, was well decided on other controlling questions, but we do not see our way clear to follow it as authority on the precise constitutional question involved in this case. One of the questions in that case was as to the effect of acceptance by the company of the Act of 1868. In this case that question does not arise.
The second assignment of error is not sustained. Considered as a whole, there is no error in the charge. 0
Judgment affirmed.